
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3564
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To extend the Public Interest
		  Declassification Act of 2000 until 2014 and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Interest Declassification Board
			 Reauthorization Act of 2012.
		2.Public Interest Declassification
			 Board
			(a)Subsequent appointmentSection 703(c)(2)(D) of the Public Interest
			 Declassification Act of 2000 (Public Law 106–567; 50 U.S.C. 435 note) is
			 amended by striking the period at the end and inserting from the date of
			 the appointment..
			(b)VacancySection 703(c)(3) of the Public Interest
			 Declassification Act of 2000 (Public Law 106–567; 50 U.S.C. 435 note) is
			 amended by striking A member of the Board appointed to fill a vacancy
			 before the expiration of a term shall serve for the remainder of the
			 term..
			(c)Extension of sunsetSection 710(b) of the Public Interest
			 Declassification Act of 2000 (Public Law 106–567; 50 U.S.C. 435 note) is
			 amended by striking 2012. inserting 2014..
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
